Loring, J.
We do not find it necessary to decide whether the two statements relied on by the plaintiff could have been found to be accusations of larceny. If it be assumed that such a finding could have been made, the judge was right in directing the jury to find a verdict for the defendant because there was no evidence of publication of either of them. See Downs v. Hawley, 112 Mass. 237; Rumney v. Worthley, 186 Mass. 144. There was no evidence that anybody but the plaintiff was present when Carrier spoke to the plaintiff in English. There was no publication of this statement made in English, because on the evidence the words could not have been heard by any one but the plaintiff. Sheffill v. Van Deusen, 13 Gray, 304.
*297Nor was there any evidence of publication of the Greek words spoken by Míralos. For, although there was evidence that they were spoken in the presence of others, there was no evidence that any one could understand them but the plaintiff. Sheffill v. Van Deusen, ubi supra, at page 305, and cases cited.
Under these circumstances we do not have to consider the question whether Carrier and Míralos could have been found to be acting within the scope of their employment by the defendant in making the two statements relied upon, as to which see Kane v. Boston Mutual Life Ins. Co. 200 Mass. 265, 269.

Exceptions overruled.